         Case 1:19-cv-12412-RWZ Document 46 Filed 04/22/21 Page 1 of 1




                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS


HANS TIEFENTHALER
             Plaintiff

               V.
                                             CIVIL ACTION:19CV12412-RWZ
TARGET CORP.
                    Defendant




                                    ORDER OF DISMISSAL

ZOBEL, D.J.                                                 APRIL 22, 2021



       The Court having been advised by counsel for the parties that the above action has been

settled, it is ORDERED that this action is hereby dismissed without costs and without prejudice to

the right, upon good cause shown within 60 days, to reopen the action if settlement is not

consummated.



                                                    By the Court,



                                                    s/ Lisa A. Urso
                                                    Deputy Clerk
